Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 05/02/2022.
Claims 3, 4, 7 and 8 are amended by the Applicants.
Claims 1-2 and 5-6 cancelled by the Applicants.
Claims 3, 4, 7 and 8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field to program update for a communication adapter used in a remote management system for a hot water using facility. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps 
“…wherein the communication circuit receives an update program from the external apparatus when a program update process is started up, when the program update process is started up during execution of a program stored in a first program storage area of the plurality of program storage areas specified at the time of a startup process, the controller executes a process of writing the update program received by the communication circuit into a second program storage area, the second program storage area being a program storage area of the plurality of program storage areas different from the first program storage area, when the process of writing ends normally, the controller specifies the second program storage area and re-executes the startup process, while retaining contents stored in the first program storage area, after the controller specifies the second program storage area and re-executes the startup process, the controller verifies whether or not communication with the external apparatus is possible, and when normal communication with the external apparatus is possible, the controller ends the program update process in a state in which the communication adapter is in operation by 2Application No. 16/757,285 Docket No. 004400-000117 the update program, after the controller specifies the second program storage area and re-executes the startup process, the controller verifies whether or not communication with the external apparatus is possible, and when normal communication with the external apparatus is impossible, the controller specifies the first program storage area and further re-executes the startup process, after the controller specifies the first program storage area and re-executes the startup process, the controller verifies whether or not communication with the external apparatus is possible, and when normal communication with the external apparatus is impossible after the controller specifies the first program storage area and re-executes the startup process, the controller again specifies the second program storage area and further re-executes the startup process, and ends the program update process in the state in which the communication adapter is in operation by the update program” as recited in claim 3,
“…wherein the communication circuit receives an update program from the external apparatus when a program update process is started up, when the program update process is started up during execution of a program stored in a first program storage area of the plurality of program storage areas specified at the time of a startup process, the controller executes a process of writing the update program received by the communication circuit into a second program storage area, the second program storage area being a program storage area of the plurality of program storage areas different from the first program 3Application No. 16/757,285 Docket No. 004400-000117 storage area, when the process of writing ends normally, the controller specifies the second program storage area and re-executes the startup process, while retaining contents stored in the first program storage area, after the controller specifies the second program storage area and re-executes the startup process, the controller verifies whether or not communication with the external apparatus is possible, and when normal communication with the external apparatus is possible, the controller ends the program update process in a state in which the communication adapter is in operation by the update program, after the controller specifies the second program storage area and re-executes the startup process, the controller verifies whether or not communication with the external apparatus is possible, and when normal communication with the external apparatus is impossible, the controller specifies the first program storage area and further re-executes the startup process, after the controller specifies the first program storage area and re-executes the startup process, the controller verifies whether or not communication with the external apparatus is possible, and when normal communication with the external apparatus is possible after the controller specifies the first program storage area and re-executes the startup process, the controller ends the program update process in the state in which the communication adapter is in operation by the program stored in the first program storage area” as recited in claim 4,
“…when the process of writing ends normally, specifying the second program storage area and re-executing the startup process, while retaining contents stored in the first program storage area; after specifying the second program storage area and re-executing the startup process, verifying whether or not communication with the external apparatus is possible, and when normal communication with the external apparatus is possible, ending the program update process in a state in which the communication adapter is in operation by the update program; after specifying the second program storage area and re-executing the startup process, verifying whether or not communication with the external apparatus is possible, and when normal communication with the external apparatus is impossible, specifying the first program storage area and further re-executing the startup process; after specifying the first program storage area and re-executing the startup process, verifying whether or not communication with the external apparatus is possible; and when normal communication with the external apparatus is impossible after specifying the first program storage area and re-executing the startup process, again specifying the second program storage area and further re-executing the startup process, and ending the program update process in the state in which the communication adapter is in operation by the update program” as recited in claim 8,
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
Liu, Zhen-ya. "Hardware design of smart home system based on ZigBee wireless sensor network." 
ElShafee, Ahmed, and Karim Alaa Hamed. "Design and implementation of a WIFI based home automation system." 
ElKamchouchi, H., and Ahmed ElShafee. "Design and prototype implementation of SMS based home automation system." 

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193